Mr. Presiding Justice Waterman delivered the opinion of the Court. There is in this record an entire absence of any direct evidence that the transactions, which are the basis of this suit, were illegal, or a mere gambling operation prohibited by statute. It may be the case that counsel for appellant correctly characterize this dealing as gambling. In arriving at a conclusion as to this, we must bear in mind that, not only in the absence of evidence to the contrary, are acts which, consistently with the known facts, may be lawful and proper, presumed to be so, but we have in this record the testimony of appellee, in effect, that there was no understanding that the deals should be settled by the mere payment of differences. We do not regard the faqt that the transactions were closed by the payment of differences, as conclusively establishing that the business was but gambling. In a market like that at Chicago it will often be the case that commodities, sold, not by sample, but as part of a great quantity, graded by previous inspection, will change ownership many times ere an actual delivery of the property itself takes place. The commodity in such cases is treated like the transfer of credits through banks—very many debts, aggregating a large amount, being paid by the actual transfer of one small sum. In the present case appellant does not himself testify that there was any understanding that his dealings were to be closed by the mere payment of differences; the utmost in this regard he said was, that he wished “ to speculate.” There has not yet been established for this word so bad a. significance that it is synonymous with “gamble.” We are not called upon in this opinion to say that had we heard this case below, we should have come to the conclusion that the Superior Court did. What we hold is that we find in this record no sufficient warrant for setting aside the judgment of the Superior Court, audit is affirmed.